



Exhibit 10.153


Amendment Number 9 to
OEM Purchase and License Agreement
Between EMC Corporation and Brocade Communications, Inc.
OEM Agreement Number OEM 051208 Dated May 20, 2008


This Amendment Number 9 (“Amendment 9”) to the OEM Purchase and License
Agreement (“Original Agreement”) dated May 20, 2008 Brocade Communications
Systems, Inc., a Delaware corporation with an office located at 130 Holger Way,
San Jose, California 95134, and Brocade Communications Switzerland SarL., a
Geneva corporation with principal offices at 29 Route de l'Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland, (collectively, “Brocade”), and EMC
Corporation, 176 South Street, Hopkinton, MA 01748 together with its designated
Subsidiaries (“EMC”), and commences as of April 1, 2016 (“Effective Date”). The
Original Agreement, as amended by Amendments 1 through 9, is collectively
referred to herein as the “Agreement.”


RECITALS


WHEREAS, Brocade would like EMC and Brocade to collect certain information about
Brocade products in customer environments when EMC conducts pre-sales data
collection at customer environments using a data collection tool provided by
Timmins Software Corporation (“Timmins”);


WHEREAS, EMC has entered into an agreement with Timmins under which Timmins has
created the software tools to perform the data collection stated above vis-à-vis
the Brocade products and has agreed to make those tools available for use by EMC
and its partners and customers, including Brocade;


WHEREAS, Brocade is willing to use its MDF funding program to provide EMC with
funds to support this data collection process for pre-sales efforts.


NOW THEREFORE, in consideration of the above and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:


1. Data Collection Tool Availability. So long as EMC and Timmins maintain their
agreement with respect to the Data Center Discovery and Analysis tool (“Data
Collection Tool”) created by Timmins, Brocade may use the Data Collection Tool
to the same extent that any other EMC partner may do so. If EMC and Timmins no
longer have an agreement for the use of the Data Collection Tool, then Brocade’s
use of the tool pursuant to this Amendment also terminates.
a. Data Collection Tool Functionality. During the term of this Amendment, the
Data Collection Tool will continue to provide EMC SEs with detailed reports on
all EMC and Non-EMC fibre channel attached storage arrays, tape drives, network
fibre channel directors and fibre channel switches within the customer
environment from which data is gathered. In addition, for the fibre channel SAN
directors and switches, the tool will summarize and provide details on the
number of switches/directors by manufacturer, the number of ports in the SAN,
the port utilization percentage, the number of ports used, the number of ports
free, rack space (u's) utilized and the number of ports by switch/director
speed, director and switch software level, and identify those directors and or
switches that have or will soon (within 6-months) be out of EMC's end of
service/support life. The Data Collection Tool will provide the following
deliverables for each assessment:
•Excel File with all the details on all storage, tape and SAN devices discovered
•Summary report in Microsoft PowerPoint format


2. Term of Amendment; Tool Funding
a. Term. This Amendment will commence as of April 1, 2016 and terminate March
31, 2017.
The parties may renew the term of this Amendment and provide additional
appropriate funding by mutual, written agreement.
b. Tool Funding. Provided that Brocade has access to the Data Collection Tool
and the functionality described in Section 1a above remains within the tool,
then Brocade agrees to pay EMC [***] during the term to maintain the capability
within the Data Collection Tool to collect data on Brocade products at customer
environments. If Brocade’s access to the Data Collection Tool terminates, then
Brocade’s obligation to provide further funding under this Amendment will also
cease.


3. Quarterly Reviews and monthly reporting. EMC and Brocade will conduct
quarterly reviews, and EMC will provide monthly usage reports to Brocade, to
discuss/review the status and usage of the Data Collection Tool, to include the
following:





--------------------------------------------------------------------------------





a. Tool overview and status, along with a roadmap of upcoming changes.
b. Data Collection Tool usage, reporting and effectiveness:
i. Number of assessments using the Data Collection Tool in the current quarter
and program-to-date.
ii. User Information:
1. Customer Name/Location
2. Partner Name/Location
3. EMC SE Name/Location
iii. Product Analysis:
1. Number of Brocade switches/directors assessed overall
2. Average number of switches/directors per assessment
iv. Sales Opportunities. This information is not currently available, but a
process to get this information is going to be worked on by EMC and Brocade.
1. Information sought to include sales opportunities in play and deals closed;
details to include are customer name/company name/location, number of type of
Brocade switches/directors, probability to close, and close date.


4. No Other Changes. This Amendment is subject to the terms of the Original
Agreement, as amended.
Except as stated in this Amendment, all terms of the Agreement, as amended by
Amendments 1 through 8, remain in full force and effect.


5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and which together shall constitute
one and the same instrument. Such execution and delivery shall be considered
valid, binding and effective for all purposes. Once signed, any reproduction of
this Amendment made by reliable means (for example, electronic image, photocopy
or facsimile) will be considered an original.


















































[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.




--------------------------------------------------------------------------------





The parties’ authorized representatives have executed this Agreement on the
dates stated below. Facsimile signatures will be relied upon as original
signatures in all respects.




BROCADE COMMUNICATIONS SYSTEMS, INC.
 
 
EMC CORPORATION
 
 
 
 
Signature: /s/ Kevin C. Langan                                       
 
 
Signature: /s/ Jeff Bettencourt                                  
 
 
 
 
Print Name: Kevin C. Langan                                         
 
 
Print Name: Jeff Bettencourt                                    
 
 
 
 
Title: VP Global Partners                                                 
 
 
Title: SVP, Connect                                                  
 
 
 
 
 
 
 
 
BROCADE COMMUNICATIONS SWITZERLAND SARL
 
 
 
 
 
 
 
Signature: /s/ Pierre Mattenberger                                   
 
 
 
 
 
 
 
Print Name: Pierre Mattenberger                                     
 
 
 
 
 
 
 
Title:
Director                                                                   
 
 
 
 
 
 
 

ex10153legalstamp.jpg [ex10153legalstamp.jpg]


